Citation Nr: 1742889	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-43 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Jack Williams IV, Attorney


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to July 1961, from August 1961 to July 1964, from December 1965 to August 1968, and from June 1970 to March 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
In October 2016 the Board denied entitlement to special monthly compensation based on a need for aid and attendance or housebound status. The appellant appealed, and in April 2017, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand, vacating the Board's October 2016 decision.

A review of the record reveals that in November 2016 the appellant raised claims to reopen the issues of entitlement to service connection for bilateral knee disorders, and for postoperative residuals of bladder cancer and kidney cancer, both secondary to Agent Orange exposure.  He also raised claims of entitlement to service connection for an eye disorder, as well as entitlement to an increased rating for his hearing loss. These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In its October 2016 decision, the Board found that the evidence preponderated against finding entitlement to an award of special monthly compensation based on the need for regular aid and attendance of another person due to service-connected disabilities alone. In so doing the Board stated that the Veteran was not in receipt of service connection for bilateral knee osteoarthritis, bilateral hand osteoarthritis, left shoulder issues, or a disability of the spine. The finding that the Veteran was not service-connected for a left shoulder disability was apparently premised on a typographical error in a May 2015 rating decision code sheet. In fact, the Veteran's left shoulder disability is and has been service connected since March 1974, and throughout the period on appeal the Veteran was in receipt of a 20 percent rating for that disability. The parties thus agreed that the Board's statement of reasons or bases was inadequate in that it failed to consider the impact of the Veteran's service-connected left shoulder disability. 

The Board notes the Veteran's November 2016 claims to reopen the issues of entitlement to service connection for bilateral knee disorders, and for postoperative residuals of bladder cancer and kidney cancer, both secondary to Agent Orange exposure.  The Board also notes claims of entitlement to service connection for an eye disorder, as well as entitlement to an increased rating for his hearing loss.  These issues are inextricably intertwined with the claim for special monthly compensation.   Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Adjudication of the issues referred herein may bear on the issue of entitlement to special monthly compensation. As such, remand of the latter issue is warranted, and it should be addressed only after the development of the referred issues has been completed.

As well, in the aforementioned November 2016 correspondence the Veteran asserted that "all" of his disabilities are service connected. As such, on remand, the Veteran should be provided an opportunity to specify any other disabilities he wishes to claim service connection for. If he so specifies, the development of those issues should also be completed before the claim for special monthly compensation is addressed. 

The Board observes that the most recent VA examination with regard to the Veteran's left shoulder disability was conducted in December 2014. That examination reflected normal range of motion but did not provide a comprehensive assessment of the functional impact of the left shoulder disability, and no VA examination has expressly considered the functional impact of the Veteran's bilateral shoulder disabilities together. Similarly, no contemporaneous psychiatric examination is of record. 

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). As such, on remand, the Veteran should be provided new VA examinations with regard to his bilateral shoulder disabilities and his posttraumatic stress disorder, to consider the functional impact of those disabilities on the Veteran's ability to care for himself.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must contact the Veteran and request he specify what, if any, additional disorders he believes he is entitled to service connection for.  The RO should thereafter undertake appropriate action.  The Veteran is advised that the Board cannot and will not exercise appellate jurisdiction over any claim that is not timely perfected for appellate review.

2. The Veteran must be contacted and requested to identify any and all medical providers both VA and private who have treated the disorders, for which records have not been associated with the claims file.  Thereafter, the RO must undertake appropriate action to secure all identified records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3. After fulfilling VA's duty to assist under the Veterans Claims Assistance Act of 2000, adjudicate the issues referred in the introduction section above as well as any additional claims received in response to the development ordered in Directive 1 above.  The appellant is again advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

4. Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the current nature and severity of all service-connected disorders, to specifically include his bilateral shoulder disabilities and posttraumatic stress disorder. The Veteran's VBMS and Virtual VA files must be made available to the examiners for review of the case. A notation to the effect that this record review took place must be included in the report of each examiner.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  

5.  Following the completion of examinations for each service connected disorder the appellant must then be examined by an appropriate examiner who must state whether, as a result of service-connected disabilities alone, the Veteran is bedridden (or actually required to remain in bed), unable to dress or undress himself, unable to keep himself ordinarily clean and presentable, needs frequent adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without such aid, is unable to feed himself or attend to the wants of nature, or experiences incapacity which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment. The examiner must should state whether, due to his service connected disorders alone, the Veteran needs a higher level of care or personal health-care services provided on a daily basis in his home by a licensed health care professional or someone under the supervision of a licensed health care professional. Finally, the examiner must address whether because of the appellant's service connected disorders alone he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disabilities and resultant confinement will continue throughout his lifetime.  A complete rationale must be provided for any opinions expressed.

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

5. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





